DETAILED ACTION
Applicant's response to the Office Final Action filed on 5/9/2022 is acknowledged.
Applicant cancelled claims 15-20.

Allowable Subject Matter
Claims 1-3 and 6-14 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Oishi (US 2014/0016012), discloses the plurality of regions (regions of 150 where 2 and 7 are formed in Fig. 2) further comprises a first region 159 (Fig. 2, paragraph 0053) adjacent to and electrically connected to the 5high-side region (region where 7 is formed in Fig. 2), and a periphery of the first region 159 (Fig. 2) is surrounded by the UD trench isolation structure (9 and 95 in Fig. 2) but fails to disclose a first vertical double-diffused metal oxide semiconductor (VDMOS) transistor is formed in 10the first region. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites an integrated circuit (IC) structure, comprising: a first vertical double-diffused metal oxide semiconductor (VDMOS) transistor is formed in 10the first region in combination with other elements of claim 1.

A closest prior art, Oishi (US 2014/0016012), discloses an integrated circuit (IC) structure, comprising: a substrate (150 and 117 in Fig. 2, paragraph 0061) having a top surface (top surface of 150 in Fig. 2) and a bottom surface (bottom surface of 117 in Fig. 2) oppositely, and the substrate comprising a plurality of regions (regions of 150 where 2 and 7 are formed in Fig. 2); 5semiconductor devices (2 and 7 in Fig. 2, paragraph 0057) formed at the substrate (150 and 117 in Fig. 2) and respectively within the plurality of regions (regions of 150 where 2 and 7 are formed in Fig. 2); and an ultra-deep (UD) trench isolation structure (9 and 95 in Fig. 2, paragraphs 0130 and 0153) formed in the substrate (150 and 117 in Fig. 2) and surrounding peripheries of each of the plurality of regions (regions of 150 where 2 and 7 are formed in Fig. 2) for isolating the semiconductor devices within different regions of the plurality of regions; 10wherein the UD trench isolation structure (9 and 95 in Fig. 2) penetrates the substrate (150 and 117 in Fig. 2) in its entirety by extending from the top surface of the substrate (top surface of 150 in Fig. 2) to the bottom surface (bottom surface of 117 in Fig. 2) of the substrate (150 and 117 in Fig. 2), and a lower surface (bottom surface of 95 in Fig. 2) of the UD trench isolation structure (9 and 95 in Fig. 2) is exposed at the bottom surface of the substrate (bottom surface of 117 in Fig. 2); wherein the plurality of regions (regions of 150 where 2 and 7 are formed in Fig. 2) comprises a high-side region (region where 7 is formed in Fig. 2) and a low-side region (region where 2 is formed in Fig. 2) apart 15from each other by the UD trench isolation structure (9 and 95 in Fig. 2); and peripheries of the high-side region (region where 7 is formed in Fig. 2) and the low-side region (region where 2 is formed in Fig. 2) are surrounded by the UD trench isolation structure (9 and 95 in Fig. 2); wherein the high-side region (region where 7 is formed in Fig. 2) and the low-side region (region where 2 is formed in Fig. 2) are adjacent to each other; 
wherein the plurality of regions (regions of 150 where 2 and 7 are formed in Fig. 2) further comprises a first region 159 (Fig. 2, paragraph 0053) adjacent to and electrically connected to the 5high-side region (region where 7 is formed in Fig. 2), and a periphery of the first region 159 (Fig. 2) is surrounded by the UD trench isolation structure (9 and 95 in Fig. 2) but fails to teach a first vertical double-diffused metal oxide semiconductor (VDMOS) transistor is formed in 10the first region as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2, 3, and 6-14 depend on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813

	





/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813